 


109 HR 6432 IH: To provide a clarification with respect to the Mississippi River and Tributaries project.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6432 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mrs. Emerson (for herself, Mr. Berry, Mr. Ross, and Mr. Skelton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide a clarification with respect to the Mississippi River and Tributaries project. 
 
 
1.Mississippi River and Tributaries project 
(a)Interest rateNotwithstanding any other provision of law or regulation, the 2.5 percent interest rate used in the 2006 Revised Supplemental Environmental Impact Statement 2 recommending construction of the closure of the gap in the mainline levee system for the Mississippi River and Tributaries project located at the south end of the New Madrid floodway and considered in the authorization for the closure is the appropriate interest rate. 
(b)Non-separable and integral elementConstruction of the closure referred to in subsection (a) of this section is a non-separable and integral element of the Mississippi River and Tributaries project authorized by the Flood Control Act of May 15, 1928 (Public Law 391, 70th Congress, 45 Stat. 534, 33 U.S.C. 702a, et seq.).  
 
